Name: 94/370/EC: Council Decision of 21 June 1994 amending Decision 90/424/EEC on expenditure in the veterinary field
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  EU finance;  health;  information and information processing
 Date Published: 1994-07-02

 Avis juridique important|31994D037094/370/EC: Council Decision of 21 June 1994 amending Decision 90/424/EEC on expenditure in the veterinary field Official Journal L 168 , 02/07/1994 P. 0031 - 0033 Finnish special edition: Chapter 3 Volume 58 P. 0223 Swedish special edition: Chapter 3 Volume 58 P. 0223 COUNCIL DECISION of 21 June 1994 amending Decision 90/424/EEC on expenditure in the veterinary field (94/370/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, in the light of experience gained, certain mechanisms provided for by Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (4) should be improved; Whereas, in particular, for programmes for the eradication and monitoring of animal diseases, programmes for the control of certain zoonoses and programmes for improving the veterinary structures in connection with the internal market, a timetable should be laid down for the the various operations, the Member States should, during the year preceding their implementation, submit programmes, a list of programmes selected for the following year should be drawn up, individual programmes should be approved, the rate of the Community's contribution and the maximum amount of that contribution should be determined, provision should be made for a progressive reduction in reimbursements where time limits are not observed and a minimmum level for reimbursements relating to emergency measures should be specified; Whereas in addition the list of diseases set out in Group 1 of the Annex should be supplemented by adding classical swine fever and swine vesicular disease, HAS ADOPTED THIS DECISION: Article 1 Decision 90/424/EEC is hereby amended as follows: 1. The following two indents should be added to Article 3 (1): '- African swine fever, - contagious bovine pleuropneumonia'; 2. Paragraph 1 of Article 4 should be replaced by the following: '1. The provisions of Article 3 shall be applicable where the control of grave health risks for the Union is involved, which are caused by the diseases referred to in Article 3 (1), even if the territory where the disease occurs is subject to an eradication programme in accordance with Article 24'; 3. the following Article shall be added: 'Article 10a The financial contribution of the Community shall not be granted where the total amount of the measure is less than ECU 10 000'; 4. in Article 11 (6), '1 January 1995' shall be replaced lby '1 January 1998'; 5. in Article 16, the following paragraph shall be added: 'This contribution shall not apply to information distributed by other international organizations nor duplicate such information'; 6. the following phrase shall be added to the end of Article 19: 'and for the development of veterinary education or training'; 7. in Article 24, paragraphs 3 to 9 shall be replaced by the following: '3. Each year, not later than 1 June and for the first time not later than 1 August 1994 Member States shall submit to the Commission the programmes which they wish to see receive a financial contribution form the Community. On that occasion, the Member States: (i) shall supply all the appropriate financial information; (ii) shall indicate the estimated cost of each programme submitted; (iii) shall indicate, in the case of a multiannual programme, the length of that programme and the annual financial estimates. No programme submitted after 1 June or for the first time after 1 August 1994 may be considered for financing the following year. Where a Member State submits a programme which is due to run for several years (multiannual programme), it shall supply the aforementioned information for the first year and for any subsequent years. 4. The Commission shall consider the programmes submitted from both the veterinary and the financial angle. The Member States shall communicate to the Commission any additional information the latter requires for its assessment of the programme. The period for considering programmes shall end on 1 September each year. The additional information shall be requested by the Commission no later than 15 July each year. 5. Each year, before 15 October and in accordance with the procedure laid down in Article 42, the list of programmesr qualifying for a financial contribution from the Community for the following year shall be drawn up and the proposed rate and amount of the contribution for each programme shall be determined. This Decision shall also take account of the prospects for financing the current programmes which are to be covered as multiannual programmes. 6. Each programme included in the list provided for in paragraph 5, where appropriate amended to take account of the examination referred to in paragraphs 4 and 5, shall be approved individually in accordance with the procedure laid down in Article 42 before 1 December. The level of the financial contribution from the Community, any conditions to which it may b subject and the upper limit of the contribution shall be laid down, for each programme, in accordance with the same procedure. 7. All programmes shall be approved for a period of one year and shall be implemented between 1 January and 31 December each year. For each programme underway the Member States shall submit to the Commission, before 1 June, a preliminary technical and financial evaluation of the programme. This evaluation may be accompanied by a request for the continuation of the measure in accordance with paragraph 3. The Commission shall inform the Member States of the situation with regard to the adoption of the decision provided for in paragraph 5. 8. Payment applications relating to expenditure incurred by a Member State in respect of a given programme shall be submitted to the Commission before 1 June of the year following that in which the programme ends. Where the time limit specified ins not observed, the financial contribution of the Community shall be reduced by 25 % on 1 July, 50 % on 1 September, 75 % on 1 October and 100 % on 1 November of that year. 9. The Commission shall rule on the aid before 15 October. By 1 November, it shall inform the Member States, meeting within the Standing Veterinary Committee, of the decision so that they can give their assessment. 10. The Commission may make on-the-spot checks, with the cooperation of the competent national authorities, on the application of programmes receiving a financial contribution from the Comunity. To do this, Commission departments may verify whether the competent authorities are monitoring compliance with the application of the programmes by checking a representative percentage of holdings. The aforementioned checks may be made at the time of other checks to be made by the Commission experts, in accordance with veterinary legislation. The Commission shall inform the Member States of the result of the checks made. 11. Detailed rule for the application of this Article, and in particular paragaph 8 thereof, shall be adopted in accordance with the procedure laid down in Article 41. 12. Programmes already approved by the Commission or which will by approved for the period from 1 July 1994 to 31 December 1994 shall continue to be governed by the provisions of Article 24 applicable before the amendment resulting from Council Decision 94/370/EC of 21 June 1994 amending Decision 90/424/EEC on expenditure in the veterinary field (5)(). However, the abovementioned programmes shall end not later than 31 December 1994. ; 8. in Article 25, the following paragraphs shall be added: '3. However, for programmes to be financed which will be approved in 1994, the financial contribution from the Community may be less than 50 %. 4. The Council, acting by a qualified majority on a proposal from the Commission, shall review this Article before 31 December 1995 at the latest, in the light of experience gained and of the objectives of completing the internal market.'; 9. Article 26 shall be replaced by the following: 'Article 26 For the measures provided for under this Title, the amount of the appropriations required shall be fixed each year under the budget procedure.'; 10. Articles 30 and 31 shall be deleted; 11. Article 32 shall be replaced by the following: 'Article 32 For the purposes of this chapter, Article 24 (3) to (11) shall apply.'; 12. in Article 36 (1), the following subparagraph shall be added: 'Such refresher courses or meetings may, according to availability, be open, at the request of the competent authorities and after the Commission has agreed, to personal from third countries which have concluded cooperation agreements with the Union in the field of veterinary inspections and to veterinary science graduates to extend their training in the area of Community rules.'; 13. Article 38 (3) shall be replaced by the following: '3. For the purposes of this Article, the provisions of Article 24 (3) to (11) shall apply.'; 14. Article 40 shall be replaced by the following: 'Article 40 Payments shall be made in ecus at the rates published in the Official Journal of the European Communities on the first working day of the month in which the application for payment was received'; 15. the following Article shall be inserted: 'Article 43a The Commission shall submit a report every three years to the Council and to the European Parliament on the conditions of application of this Decision.'; 16. in the Annex, under 'Group 1', the following idents shall be added: '- swine vesicular disease, - endemic classical swine fever, - Infectious hematopoietic necrosis (IHN).' Article 2 This Decision is addressed to the Member States. Done at Luxembourg, 21 June 1994. For the Council The President G. MORAITIS (1) OJ No C 4, 6. 1. 1994, p. 5. (2) OJ No C 91, 28. 3. 1994. (3) OJ No C 148, 30. 5. 1994, p. 23. (4) OJ No L 224, 18. 8. 1990, p. 19. Decision as last amended by Commission Decision 94/77/EC (OJ No L 36, 8. 2. 1994, p. 15). (5)() OJ No L 168, 2. 7. 1994, p. 31.'